Citation Nr: 0017240	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  94-28 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	James W. Stanley, attorney


WITNESS AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.  His decorations include the Purple Heart 
Medal and the Bronze Star Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1992 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
30 percent disabling was denied for PTSD.  In March 1994, an 
increased evaluation of 50 percent disabling was granted for 
PTSD, and the veteran has indicated his continued 
disagreement with the assigned evaluation.  

In a December 1998 remand, the Board remanded the issue of 
entitlement to individual unemployability for further 
development, and it was noted that while this appeal was in 
remand status, clarification would be sought as to whether 
the veteran was making a claim for an increased in the rating 
for his service-connected PTSD.  At a personal hearing in 
October 1999, the representative indicated that the veteran 
wished to continue his appeal for an increased rating for 
PTSD.  As appeal was perfected thereon and the grant of a 50 
percent rating did not constitute a full grant of the 
benefits sought on appeal, the Board has jurisdiction over 
this issue on appeal.  

As entitlement to individual unemployability was granted in 
September 1999, the benefits sought on appeal with regard to 
that issue have been fully granted and there is no further 
case or controversy remaining for the Board to adjudicate at 
this time.  We also note that there is no apparent conflict 
in effective dates since the RO granted the award retroactive 
to 1991.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDING OF FACT

PTSD is productive of severe impairment in the veteran's 
ability to obtain and maintain employment.  

CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).  When all the evidence is 
assembled, the determination must then be made as to whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1999).

In 1985, service connection was granted for PTSD and a 30 
percent rating was assigned under Diagnostic Code 9411.  In 
March 1994, an increased evaluation of 50 percent disabling 
was granted under Diagnostic Code 9411.  The effective date 
was November 26, 1991.

The Board notes that during the pendency of the instant 
appeal, the schedular criteria for evaluation of mental 
disorders were changed, effective November 7, 1996.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so. Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991), see also VAOGCPREC 3-2000 
(April 2000).  

The Board has determined that in light of the evidence of 
record, the old regulations pertaining to evaluation of 
mental disorders are more favorable to the veteran.  Under 
the previously effective rating criteria for evaluation of 
mental disorders, a 70 percent rating under Diagnostic Code 
9411 is warranted where the ability to establish and maintain 
effective or favorable relationships is severely impaired, or 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  


Evidence

On psychological examination of the veteran in November 1991, 
Douglas A. Stevens, Ph.D., indicated that the veteran met all 
of the criteria for the diagnosis for PTSD, including dreams, 
recollections, stress, and avoidance of thoughts, feelings, 
and activities.  Additional symptoms included diminished 
interest in activities, estrangement from others, 
irritability and outbursts of anger, difficulty 
concentrating, exaggerated startle response, and 
physiological reactivity.  Additional findings included 
impairment of memory and organization.  Verbal and visual 
memory were decreased, and he had significant memory deficits 
which were likely to be associated with organic dysfunction.  
Additional testing revealed a chronic pattern of alienation 
and isolation.  He was tense, anxious, and withdrawn, had 
difficulty concentrating, and could not keep his mind on 
tasks.  He was functioning at a low level of efficiency with 
little interest in life.  

Diagnostically, he suffered from dysthymia and some break 
down in thought processes in addition to PTSD.  Dr. Stevens 
noted that as the veteran had been unable to function 
secondary to severe organic impairments, his emotional state 
had also deteriorated and he now showed a marked anxious 
depression with deterioration in cognitive abilities.  It was 
Dr. Stevens' opinion that the combination of the service-
related impairments and the sequelae of those impairments 
result in total vocational disability, and it was not any one 
diagnostic category that is primary but rather the 
multiplicative interaction of his organic mental impairments, 
PTSD, and dysthymia that result in this disability.  

In a December 1991 report, Dr. Stevens indicated that he had 
reviewed his data with regard to the veteran in order to 
provide information as to the degree of industrial impairment 
related to PTSD.  Dr. Stevens' findings included that it was 
quite likely that reliability, flexibility, and efficiency 
levels were so reduced as to result in severe industrial 
impairment, reflected in the fact that he had become 
vocationally disabled.  Dr. Stevens felt it was safe to 
assume that impairment rating related directly to PTSD had 
increased from 30 to 50 percent.  

In November 1991, the veteran's friends and family submitted 
lay statements indicating a progressive history of worsening 
mood swings, irritability, and anger outbursts of anger.  The 
veteran's wife indicated that weeks might go by without him 
leaving the house except to go to the post office.  The 
veteran stated that his symptoms include losing his temper, 
yelling at family and friends, withdrawing to himself, 
feeling uncomfortable in groups of people, and reaction to 
loud sounds.  

In February 1992, L.L. Shedd, M.D., indicated that it had 
become increasingly more difficult for the veteran to handle 
stress over the years, and he had reached the point where 
functioning in society normally was exceedingly difficult and 
rapidly becoming impossible.  In November 1992, Dr. Shedd 
indicated that as the veteran has progressed through life, 
his anxieties and apprehensions had increased rather than 
decreased as a result of post-traumatic stress syndrome.  Dr. 
Shedd stated that he had watched the veteran's anxiety 
progress in severity to the point where there was difficulty 
leading a normal life, and there was no question that the 
veteran could no longer engage in work or any activity that 
puts his life at risk secondary to his anxiety and seizure 
disorder.  

On VA examination in February 1992, the veteran reported 
symptoms of at least one nightmare a week; frequent intrusive 
thoughts of war, feelings of guilt, avoidance of crowds, and 
isolation.  He displayed considerable anxiety and dysphoria 
and the predominant moods were of anxiety and depression.  
Affect was appropriate to content, and thought processes and 
associations were logical and tight.  There was no loosening 
of associations or confusion.  No gross memory impairment was 
observed, although he reported some memory impairment. He was 
oriented times 3.  He did not complain of hallucinations and 
no delusional material was noted.  Insight was somewhat 
limited and judgment was adequate.  He reported some suicidal 
ideation but denied plan or intent.  The examiner provided a 
psychiatric diagnosis of PTSD, chronic, moderate to severe.  
It was the examiner's opinion that the veteran was severely 
impaired in both social and vocational adaptability as a 
direct consequence of the psychiatric disorder, and it 
appeared that PTSD affected his seizure disorder as well.  

The record includes documentation indicating that the Social 
Security Administration granted supplemental disability 
benefits to the veteran on the basis of a primary diagnosis 
of partial complex seizure disorder and a secondary diagnosis 
of PTSD, and he was determined to be disabled as of October 
1980.   

On VA examination in December 1993, the veteran's behavior 
was within normal limits.  He indicated that he was having 
some financial problems and frequent nightmares.  He stated 
that he spends his time trying to work in the garden in the 
yard and he had avoided fishing because of his seizure 
problem.  He also indicated that he does not want to be 
around people as having a seizure would embarrass him, and 
that crowds make him nervous.  He reported sleep disturbances 
in that he has to get up 2 to 3 times a night.  When asked 
about hallucinations, he indicated that when just sitting he 
thinks he hears a noise when no one is there.  With regard to 
delusions, he feels that somebody is after him in his dreams 
but not when he is awake.  He complained of thoughts about 
war and loss of interest in activities.  

On examination, the veteran was a little preoccupied, and his 
face showed no particular change.  Speech was normal and he 
was quite cooperative.  Mood showed periods of depression.  
He indicated that he has crying spells now and cries more 
than he did before.  He was abstract on the proverbs, thought 
processes were normal, and memory seemed fair in the 
interview although he indicated it was not as good as it used 
to be.  He reported trouble with remembering names.  He was 
well oriented to time, place, and person.  He was quite alert 
and gave no history compatible with true hallucinations or 
delusion.  Insight was superficial.  Judgment was good and he 
had no homicidal or suicidal ideations.  A psychiatric 
diagnosis of PTSD, chronic, delayed, was given.  The examiner 
commented that the veteran has ample stressors and 
symptomatology for a diagnosis of PTSD.  It was noted that 
the seizure disorder would make him unemployable and with the 
PTSD and not being able to be around people and having a lot 
of difficulty with noise would make him more unemployable.  

Dr. Stevens indicated that he saw the veteran for a re-
evaluation in October 1994, and his report notes that his 
primary disabling condition appeared to be the seizure 
disorder.  The veteran reported no significant change in his 
PTSD, and he continued to have the same problems with 
emotional control, intrusive recollections, nightmares, etc.  
He agreed that the PTSD symptoms reduced his efficiency 
levels to a point where he has severe industrial impairment, 
and he stated that the seizure problem was actually more 
vocationally disruptive than his PTSD.  He reported having 
more depression in the last 3 years.  A Personality 
Assessment Inventory produced a valid profile but one with 
marked emotional disturbance.  Depression, somatization, and 
thought disorder scales were elevated, and he had some 
trouble with aggressiveness and being verbally and physically 
aggressive when under stress.  The traumatic stress subscale 
of anxiety-related disorder was elevated and was consistent 
with PTSD.  There was generalized anxiety reflected in 
cognitive, affective, and physical symptoms, and there was 
some affective instability and thought disorder, consistent 
with organic mental impairment.  

The following diagnoses were provided:  Axis I, organic 
mental disorder, not otherwise specified; PTSD; dysthymia; 
psychological factors affecting physical condition; Axis II, 
aggressive personality traits; Axis III, seizure disorder; 
Axis IV, 4, severe; Axis V, a Global Assessment of 
Functioning (GAF) score of 55.  The examiner commented that 
the veteran continued to show the residuals of these 
diagnoses and was unable to work, due both to his seizure 
disorder and organicity, along with post-traumatic stress.  
The combination of these two service related impairments had 
completely removed him from consideration in the job market.  

On VA examination in April 1998, the veteran described his 
current functioning as "about the same."  He reported 
nightmares at least once a week and that he has been married 
to his wife for 40 years and that the relationship is close.  
He indicated that his seizures caused him to leave his job 
and he now spends his time visiting, hunting, and fishing.  
Mental status examination revealed him to be fully 
cooperative.  He appeared rather anxious and restless during 
the examination.  Speech was within normal limits with regard 
to rate and rhythm.  The predominant mood was one of anxiety 
and affect was appropriate to content.  Thought processes and 
associations were logical and tight, and no loosening of 
associations was noted, nor was there any confusion.  No 
gross memory impairment was observed.  He was oriented in all 
spheres; hallucinations were not complained of; and no 
delusional material was noted.  Insight and judgment were 
adequate and he denied homicidal or suicidal ideation.  The 
examiner provided an impression of PTSD, chronic, and a GAF 
of 59 is shown.  

At a personal hearing before a local hearing officer in March 
1999, the veteran testified that he stopped teaching in 1980 
and he had not been employed since.  He reported that he has 
at least two nightmares a month and that he was receiving 
treatment and medication for PTSD from VA approximately every 
three months.  He reported that PTSD affects his 
concentration and is exacerbated by news events.  PTSD had 
changed his lifestyle in that he doesn't mix with groups or 
crowds anymore.  He keeps busy walking around his backyard 
and to the post-office, and he hunted, although he had not 
fished in 2 to 3 years.  

VA outpatient treatment records, dated in 1998 and 1999, show 
that the veteran received individual therapy and relaxation 
training as treatment for symptoms of PTSD, including anger, 
irritability, depression, and frequent dreams and nightmares. 

On VA examination in 1999, the veteran reported frequent 
nightmares.  He admitted to poor concentration, difficulty 
remembering people's names, and increased startle response.  
He spent his days working in the yard, trying to raise a 
garden, and walking to the post office.  On examination, he 
appeared clean and appropriately dressed.  He was 
cooperative, maintained good eye contact, and exhibited a 
normal range of psychomotor behavior.  He had a polite 
attitude and affect and was mildly repressed.  Speech was 
clear, coherent, to the point, and had a normal cadence.  He 
denied any current active suicidal or homicidal thoughts.  He 
admitted to hearing voices on rare occasions, but couldn't 
remember exactly what he was hearing.  He denied delusions or 
paranoid thoughts.  No psychotic indices were noted.  he was 
alerted and oriented times 4.  He recalled no objects after 5 
minutes.  He was not able to count the presidents in backward 
order.  He named the current president as Kennedy.  He did 
well on simple similarity testings, he counted serial 7's 
correctly.  Concentration was fair and intellect seemed 
average or fair.  Judgment was considered to be grossly 
intact at present.  

The examiner provided the following diagnoses:  Axis I, PTSD; 
Axis II, deferred; Axis III; conditions listed under past 
medical history; Axis IV, severity of psychosocial stressors, 
moderate; Axis V, current GAF was estimated to be 60.
The examiner commented that the veteran had mostly withdrawn 
from society because of seizures and because of an "attitude 
problem."  The examiner noted that the veteran's limitations 
with regard to employability were reported as a knee 
disorder, age, and his concern of experiencing episodes of 
seizure.  With regard to employability, the examiner noted 
that the veteran expressed some concern about his change of 
attitude, but it was not to a significant degree or any other 
concerns that would affect his employability in this respect.  


Analysis

In an October 1999 statement, the veteran and his 
representative indicated their belief that a rating of 70 
percent is warranted for service connected PTSD.  Having 
reviewed the claims folder, the Board has determined that 
based on the evidence of record, an evaluation of 70 percent 
disabling is warranted for the veteran's service-connected 
PTSD under the previously effective rating criteria found in 
Diagnostic Code 9411, which requires evidence of 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  

In making its decision, the Board has considered the overall 
disability picture manifested during the course of the entire 
appeals period, from 1991 to the present time.  On review of 
data in December 1991, it was Dr. Stevens' opinion that the 
veteran's PTSD had resulted in severe industrial impairment.  
In 1992, the veteran's treating physician indicated that 
functioning normally in society was rapidly becoming 
impossible for the veteran, as his apprehensions and 
anxieties increased throughout life as a result of PTSD.  On 
VA examination in 1992, it was the examiner's opinion that 
the veteran was severely impaired in both social and 
vocational adaptability as a direct consequence of the 
psychiatric disorder.  On re-examination of the veteran in 
November 1993, Dr. Stevens again characterized the degree of 
industrial impairment attributable to PTSD symptoms as 
"severe."  

Thus, a private physician, a psychologist, and a VA examiner 
have all suggested that the veteran's PTSD is productive of 
severe industrial impairment, which warrants a 70 percent 
rating under Diagnostic Code 9411.  The Board recognizes that 
the veteran has a significant degree of occupational and 
social impairment related to his service-connected seizure 
disorder, which was the primary diagnosis for the award of 
supplemental Social Security disability benefits.  On VA 
examination in December 1993, the examiner noted that the 
seizure disorder would make the veteran unemployable and the 
PTSD would make him "more unemployable."  In October 1994, 
Dr. Stevens indicated that the "combination" of PTSD and 
the seizure disorder had completely removed the veteran from 
consideration in the job market. 

Although the record suggests that the veteran's 
unemployability is in large part due to his service-connected 
seizure disorder (see Dr. Stevens' October 1994 examination 
report and 1999 VA examination), it is clear from the record 
that the veteran has some degree of industrial impairment 
associated with his psychiatric disorder and that PTSD, in 
combination with other disabilities, contributes to his 
unemployability.  During the course of the appeal period, 
medical professionals have characterized the degree of the  
impairment due to PTSD as "severe."  In light of this 
evidence and objective findings of PTSD symptomatology 
(including anger outbursts) which impairs the veteran's 
ability to obtain and maintain employment, the Board has 
resolved doubt in favor of the veteran and it is found that 
an increased rating of 70 percent disabling is warranted.  
38 U.S.C.A. § 5107(West 1991 & Supp. 1999).  

The Board is aware that on VA examinations in 1998 and 1999, 
GAF scores of 59 and 60 were shown, thus indicating a higher 
level functioning than shown at an earlier time in the appeal 
period, when a GAF of 55 was indicated and medical 
professionals indicated a greater degree of industrial 
impairment than is shown in the recent evidence.  In 
particular, the 1999 examiner seemed to indicate that the 
veteran's concerns regarding PTSD and his change in attitude 
was not of a significant degree that would affect 
employability.  In the Board's opinion, an evaluation of 70 
percent disabling is warranted based on the overall 
disability picture presented, including the evidence of 
occupational and social impairment which is shown during the 
appeals period and the degree of severity noted by both VA 
examiners and private practitioners during that time.  See 
also 38 C.F.R. § 4.126 (1999).  To the extent that there is 
doubt regarding the degree of the veteran's impairment, that 
doubt is resolved in favor of the appellant.

As the veteran contends that he is entitled to a 70 percent 
rating for PTSD, this decision constitutes a complete grant 
of the benefits sought on appeal.  
For the reasons stated above, the Board finds that an 
increased rating of 70 percent disabling is warranted for 
PTSD.  Accordingly, an increased evaluation is granted.  

ORDER

An evaluation of 70 percent disabling is granted for PTSD, 
subject to the laws and regulations governing the award of 
monetary benefits.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

